Filed 10/23/20 P. v. Guzman CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      No. E075139

 v.                                                                      (Super.Ct.No. FWV19001125)

 ARTURO COLON GUZMAN,                                                    OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Lisa M. Rogan,

Judge. Affirmed.

         Richard Schwartzberg, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                               I

                                      INTRODUCTION

       Defendant and appellant Arturo Colon Guzman appeals from a mental health

commitment order pursuant to Penal Code sections 1368 and 1370.1 After counsel filed

the notice of appeal, this court appointed counsel to represent defendant. Counsel has

filed a brief under the authority of People v. Wende (1979) 25 Cal.3d 436 (Wende) and

Anders v. California (1967) 386 U.S. 738 (Anders) requesting this court to undertake a

review of the entire record. Based on our independent review of the record, we find no

arguable issue and affirm the judgment.

                                              II

                    FACTUAL AND PROCEDURAL BACKGROUND

       On April 17, 2019, an information was filed charging defendant with two counts

of deliberate, premediated attempted murder (§§ 664 &187, subd. (a)). The information

also alleged that in the commission of the attempted murders, defendant personally used a

knife (§ 12022, subd. (b)(1)) and inflicted great bodily injury upon the victims

(§ 12022.7, subd. (a)). The information further alleged that defendant had suffered a

prior prison term (§ 667.5, subd. (b)).




       1   All future statutory references are to the Penal Code unless otherwise stated.


                                               2
       On August 2, 2019, the trial court suspended criminal proceedings and appointed a

psychiatrist to determine if defendant was competent to stand retrial pursuant to

section 1368.2

       After the appointment of multiple psychiatrists and the filing of their reports, a

bench trial was held on the question of defendant’s competency on February 19, 2020.

Defendant was called to testify by his counsel, but upon refusing to be sworn in under

oath as a witness, his counsel stated that she would not call defendant to testify.

Defendant also was disruptive during the proceedings and was eventually removed from

the courtroom.

       Dr. Mendel Feldsher, a forensic psychiatrist employed by Patton State Hospital as

the Chief of Forensic Evaluations, testified that he had reviewed defendant’s jail records,

police reports, trial testimony, and other materials before twice attempting to interview

defendant in jail. Defendant refused to see Dr. Feldsher. Dr. Feldsher wrote two reports

to the court⸺one on September 23, 2019, and one on January 27, 2020. From the written

records, Dr. Feldsher opined defendant suffered from “substantial paranoia, paranoia

which would interfere with his ability to work with his attorney in a rational manner.”

Defendant’s conduct in the courtroom during the proceedings also indicated to

Dr. Feldsher that defendant had “dysregulated emotions” and was unable to control his

anger or “refrain from speaking when he is not permitted to.” Dr. Feldsher noted that

defendant continued to show evidence of paranoia towards him, the judge, and his


       2   Defendant’s first trial resulted in a hung jury.

                                                3
attorney and that defendant’s conduct in the courtroom made it “all the more clear” that

he was not competent to stand trial. Dr. Feldsher also stated that defendant “views the

idea of being considered incompetent insulting” and that defendant had made statements

indicating “he felt competent.” Dr. Feldsher explained that defendant’s statement saying

“he is competent” was inconsistent with someone who was trying to malinger having a

mental health issue to avoid trial.

       The jail psychiatry team diagnosed defendant as suffering from an unspecified

mood disorder and prescribed Paxil. Later they diagnosed defendant with a delusional

disorder. Defendant refused two medications they prescribed; one for insomnia and one

for seizures. Dr. Feldsher concluded defendant was not competent to stand trial and that

he suffered from mental disorders which interfered with his ability to assist his counsel in

a rational manner. Dr. Feldsher saw no evidence that defendant was presently taking any

psychiatric medication. Dr. Feldsher believed that it was “highly unlikely” defendant

would consent to taking medication.

       Based on the evidence presented at the hearing and the court’s own observations

of defendant in the courtroom, the trial court found defendant incompetent to stand trial

pursuant to sections 1368 and 1370 and continued to suspend criminal proceedings. The

court noted that defendant did not have the ability to assist his attorney in a rational

manner. The court also found that defendant lacked the capacity to consent appropriately




                                              4
to medication and, over defendant’s objection, ordered defendant to be involuntarily

medicated.3

       On March 9, 2020, the trial court ordered defendant committed to the Department

of State Hospitals until his mental competence was restored and found the maximum time

of commitment to be life. This appeal followed.

                                            III

                                       DISCUSSION

       After defendant appealed, upon his request, this court appointed counsel to

represent him on appeal. Counsel has filed a brief under the authority of Wende, supra,

25 Cal.3d 436 and Anders, supra, 386 U.S. 738, setting forth a statement of the case, a

summary of the facts and potential arguable issues, and requesting this court to conduct

an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       An appellate court conducts a review of the entire record to determine whether the

record reveals any issues which, if resolved favorably to defendant, would result in

reversal or modification of the judgment. (Wende, supra, 25 Cal.3d at pp. 441-442;

People v. Feggans (1967) 67 Cal.2d 444, 447-448; Anders, supra, 386 U.S. at p. 744; see

People v. Johnson (1981) 123 Cal.App.3d 106, 109-112.)


       3 On February 21, 2020, the trial court ordered the court minutes regarding
involuntary administration of psychotropic medication modified nunc pro tunc to strike
the order as lacking evidentiary support.

                                            5
       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.

                                            IV

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  CODRINGTON
                                                                            Acting P. J.
We concur:


SLOUGH
                          J.


FIELDS
                          J.




                                            6